FILED
                            NOT FOR PUBLICATION                             JUN 21 2011

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



AMY PETERSON,                                    No. 10-16168

              Plaintiff - Appellant,             D.C. No. 3:08-cv-00581-PMP-
                                                 RAM
  v.

WASHOE COUNTY, DBA Washoe                        MEMORANDUM *
County District Attorney’s Office; et al.,

              Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Nevada
                      Philip M. Pro, District Judge, Presiding

                        Argued and Submitted June 13, 2011
                             San Francisco, California

Before: O’SCANNLAIN and BYBEE, Circuit Judges, and HAYES, District
Judge.**

       Amy Peterson appeals from the district court’s grant of summary judgment

in favor of Washoe County on her Title VII hostile work environment and


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
              The Honorable William Q. Hayes, United States District Judge for the
District of Southern California, sitting by designation.
retaliation claims. The facts are known to the parties and will not be repeated here

except to the extent necessary.

      The district court properly granted summary judgment on the hostile work

environment claim. Peterson failed to raise a triable issue as to whether she was

subjected to conduct that was sufficiently severe or pervasive to alter the terms and

conditions of her employment and to create an abusive work environment. See

Kortan v. Cal. Youth Auth., 217 F.3d 1104, 1110–11 (9th Cir. 2000).

      The district court also properly granted summary judgment on Peterson’s

retaliation claims. Even assuming, arguendo, that Peterson’s transfer to the fourth

floor was an adverse employment action, she failed to show that she had engaged

in any protected activity that was linked causally to her transfer. See Clark Cnty.

Sch. Dist. v. Breeden, 532 U.S. 268, 270–71 (2001) (per curiam). Although

Peterson’s termination was an adverse employment action, and she had engaged in

protected activity by filing a discrimination charge, she failed to present sufficient

evidence of a causal link between these two events. See id. at 273. Nor did

Peterson raise “specific and substantial” evidence of pretext. Munoz v. Mabus, 630

F.3d 856, 865–66 (9th Cir. 2010) (quoting Godwin v. Hunt Wesson, Inc., 150 F.3d

1217, 1222 (9th Cir. 1998)).

      AFFIRMED.


                                           2